Ashe, J.
The case of State v. Gilbert, 87 N. C., 527, is decisive of this case. There, a merchant while in the streets of Asheville, had in his overcoat pocket, concealed from view, a pistol which he had bought as a sample, and was carrying it to another store in the town to have it packed with other goods which he had bought to be carried to his store in the country. It was held by this court that he was not guilty of a violation of the statute. Mr. Justice Rue-ein, who delivered the opinion of the court, said: “.To hold that a merchant, who, having just purchased a pistol with a view to his trade, and carrying it from one store in a town to another for the purpose of having it packed with other goods, thoughtlessly put it in his pocket, not caring, and not thinking whether it could be seen or hot,is guilty of a criminal violation of the laws of his country, is more, we think, than was ever contemplated by those who framed the law upon the subject, and very certainly seems far removed from the mischief that it was intended to remedy.”
To be sure in that case there was a special verdict and the jury found there was no criminal intent. But the facts developed in this case show as conclusively that there was no criminal intent, as if that fact had been found by a jury. The facts of this case are so similar in character, to those in the case cited, that if the defendant was not guilty in that case, he cannot be in this.
*545The mischief intended to be remedied by the statute was the practice of wearing offensive weapons concealed about the person, or carrying them so concealed with a purpose to be used offensively or defensively upon an emergency. We cannot believe that it was the intention of the law-makers to hold one answerable to the criminal law who carries a pistol, for instance, in his pocket to a gunsmith to be repaired, or that a gentleman residing in a city who buys a pistol to be taken to his residence, is required to carry it through the streets openly in his hand. It would certainly be an unseemly plight for some members of the community, who might yet think that a pistol was a necessary household article for protection against thieves and burglará. There is error. Let this be certified, &c.
Error. . ' Reversed.